Luke, J. 1.
“ Where the issues of a ease are submitted to the judge, without the intervention of a jury, for his decision upon all matters of fact and of law, and he renders a judgment therein in term time, the losing party may review the judgment either by a direct bill of exceptions or by a motion for new trial.” Chance v. Simpkins, 146 Ga. 519 (1) (91 S. E. 773). Under this ruling, the motion to dismiss the bill of exceptions is denied.
2. The evidence demanded a finding for the plaintiff, and the court erred in rendering a judgment in favor of the defendant.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.